         Case 5:15-cv-01716-BLF Document 311 Filed 10/15/18 Page 1 of 2



 1   Brian Nester (pro hac vice)                  Richard A. Cederoth (pro hac vice)
     bnester@sidley.com                           rcedertoth@sidley.com
 2   Michael R. Franzinger (SBN 222155)           David C. Giardina (pro hac vice)
     mfranzinger@sidley.com                       dgiardina@sidley.com
 3   SIDLEY AUSTIN LLP                            SIDLEY AUSTIN LLP
     1501 K Street, N.W.                          One South Dearborn Street
 4   Washington, D.C. 20005                       Chicago, Illinois 60603
     Telephone: (202) 736-8000                    Telephone (312) 853-7000
 5   Facsimile: (202) 736-8711                    Facsimile: (312) 853-7036

 6
     Mike Bettinger (SBN 122196)
 7   mbettinger@sidley.com
     SIDLEY AUSTIN LLP
 8   555 California Street
     Suite 2000
 9   San Francisco, CA 94104
     Telephone: (415) 772-1200
10   Facsimile: (415) 772-7400

11   Attorneys for Plaintiffs
     ASUS COMPUTER INTERNATIONAL,
12   ASUSTEK COMPUTER INCORPORATED

13
                                   UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                          SAN JOSE DIVISION
16
     ASUS COMPUTER INTERNATIONAL; and              Case No. 15-cv-01716-BLF
17   ASUSTEK COMPUTER INCORPORATED,
                                                   ASUS’S NOTICE OF WITHDRAWAL OF
18                Plaintiffs,                      ITS MOTION TO STRIKE PORTIONS OF
                                                   EXPERT REPORTS
19         vs.
                                                   Hearing Date: January 17, 2019
20   INTERDIGITAL, INC.; INTERDIGITAL              Time: 9:00 a.m.
     COMMUNICATIONS, INC.; INTERDIGITAL            Location: Courtroom 3, 5th Floor
21   TECHNOLOGY CORPORATION; IPR                   Judge: Hon. Beth Labson Freeman
     LICENSING, INC. and INTERDIGITAL
22   PATENT HOLDING, INC.,
23                Defendants.
24

25

26

27

28

          ASUS’S NOTICE OF WITHDRAWAL OF MOTION TO STRIKE EXPERT REPORTS
                               CASE NO. 5:15-CV-01716-BLF
          Case 5:15-cv-01716-BLF Document 311 Filed 10/15/18 Page 2 of 2



 1          TO THE COURT, CLERK OF THE COURT, ALL PARTIES AND THEIR

 2   ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE THAT, pursuant to Local Rule 7-7(e), ASUS Computer

 4   International and ASUSTEK Computer Incorporated (“ASUS”) hereby withdraws ASUS’s Motion

 5   to Strike Portions of Expert Reports, or In the Alternative for Leave to Supplement Fact and Expert

 6   Discovery (“Motion”), filed August 2, 2018 (ECF No. 220). The only remaining issue in the Motion

 7   is whether the Court should strike references to Defendants’ license offer letter and corresponding

 8   internal financial model dated April 12, 2018. (ECF No. 294). ASUS hereby withdraws its Motion

 9   as to the remaining issue.

10

11    DATED: October 15, 2018
                                                   By: /s/ Michael R. Franzinger
12
                                                      Brian Nester (pro hac vice)
13                                                    Michael R. Franzinger
                                                      Mike Bettinger
14                                                    Richard A. Cederoth (pro hac vice)
                                                      David C. Giardina (pro hac vice)
15

16
                                                       Attorneys for Plaintiffs
17                                                     ASUS COMPUTER INTERNATIONAL, and
                                                       ASUSTEK COMPUTER INCORPORATED
18

19

20

21

22

23

24

25

26

27

28
                                             1
           ASUS’S NOTICE OF WITHDRAWAL OF MOTION TO STRIKE EXPERT REPORTS
                                CASE NO. 5:15-CV-01716-BLF
